Exhibit 10.1
 
China HGS Real Estate, Inc.
Nonstatutory Stock Option Agreement
 


 
1. Grant of Option.
 
This agreement evidences the grant by China HGS Real Estate, Inc., a Florida
corporation (the “Company”), on March __, 2011 (the “Grant Date”)
to [_________], a director of the Company (the “Optionee”), of an option to
purchase, in whole or in part, a total of [_________] shares (the “Shares”) of
common stock, 0.001 par value per share, of the Company (“Common Stock”) at
$[___] per Share (the “Option”).  Unless earlier terminated, this Option shall
expire at 5:00 p.m., Eastern time, on the 5th anniversary of the Grant Date (the
“Final Exercise Date”).


It is intended that the Option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the US Internal Revenue Code
of 1986, as amended, and any regulations promulgated thereunder (the
“Code”).  Except as otherwise indicated by the context, the term “Optionee”, as
used in this option, shall be deemed to include any person who acquires the
right to exercise this option validly under its terms.
 
2. Vesting Schedule.
 
This Option will become exercisable (“vest”) as to 20% of the original number of
Shares on the Grant Date and 10% of the Shares at the end of every quarter
thereafter. In addition, this Option shall vest if the Optionee dies or becomes
disabled (as defined in Section 22(e)(3) of the Code) (“Disabled”).
 
The right of exercise shall be cumulative so that to the extent the Option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof.
 
3. Exercise of Option.
 
(a) Form of Exercise. Each election to exercise this Option shall be in writing,
or otherwise evidenced by option procedures established by the Company, and
received by the Company, accompanied by payment in full in the manner provided
herein for the number of shares for which the Option is exercised. Shares of
Common Stock subject to the Option will be delivered by the Company as soon as
practicable following exercise.
 
(b) Continuous Relationship with the Company Required.  Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Optionee, at the time he or she exercises this Option, is, and has been at all
times since the Grant Date, an employee, officer, director of the Company or
consultant or advisor to the Company (an “Eligible Optionholder”).
 
(c) Termination of Relationship with the Company.  If the Optionee ceases to be
an Eligible Optionholder for any reason, then, except as provided in
paragraph (d) below, the right to exercise this option shall terminate 3 months
after such cessation, except that this option shall be exercisable to the extent
that the Optionee was entitled to exercise this Option on the date of such
cessation.
 
(d) Exercise Period Upon Death or Disability.  If the Optionee dies or becomes
Disabled prior to the Final Exercise Date while he or she is eligible to
exercise the Option, then the Option shall be exercisable, within the period of
twelve (12) months following the date the Optionee dies or becomes Disabled, by
the Optionee (or in the case of death by an authorized transferee).
 
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
4. Payment Upon Exercise.  Common Stock purchased upon the exercise of an Option
shall be paid for as follows:
 
(1) in cash or by check, payable to the order of the Company;
 
(2) by (i) delivery of an irrevocable and unconditional undertaking by a
creditworthy broker to deliver promptly to the Company sufficient funds to pay
the exercise price and any required tax withholding or (ii) delivery by the
Optionee to the Company of a copy of irrevocable and unconditional instructions
to a creditworthy broker to deliver promptly to the Company cash or a check
sufficient to pay the exercise price and any required tax withholding;
 
(3) by delivery (either by actual delivery or attestation) of shares of Common
Stock owned by the Optionee valued at their "Fair Market Value" (determined in
the manner set forth below), provided (i) such method of payment is then
permitted under applicable law, (ii) such Common Stock, if acquired directly
from the Company, was owned by the Optionee for such minimum period of time, if
any, as may be established by the Board of Directors (the “Board”) in its
discretion and (iii) such Common Stock is not subject to any repurchase,
forfeiture, unfulfilled vesting or other similar requirements;
 
(4) by delivery of a notice of “net exercise” to the Company, as a result of
which the Ooptionee would pay the exercise price for the portion of the Option
being exercised by cancelling a portion of the Option for such number of shares
as is equal to the exercise price divided by the excess of the Fair Market Value
on the date of exercise over the exercise price per share of the Option, or
 
(5) by any combination of the above permitted forms of payment.
 
(b) Fair Market Value.  Fair Market Value of a share of Common Stock for
purposes of this agreement will be determined as follows:
 
(1) if the Common Stock trades on a national securities exchange, the closing
sale price (for the primary trading session) on the date of grant; or
 
(2) if the Common Stock does not trade on any such exchange, the average of the
closing bid and asked prices as reported by an authorized OTCBB market data
vendor as listed on the OTCBB website (otcbb.com) on the date of grant; or
 
(3) if the Common Stock is not publicly traded, the Board will determine the
Fair Market Value for purposes of this agreement using any measure of value it
determines to be appropriate (including, as it considers appropriate, relying on
appraisals) in a manner consistent with the valuation principles under Section
409A of the Code.
 
For any date that is not a trading day, the Fair Market Value of a share of
Common Stock for such date will be determined by using the closing sale price or
average of the bid and asked prices, as appropriate, for the immediately
preceding trading day and with the timing in the formulas above adjusted
accordingly.  The Board can substitute a particular time of day or other measure
of “closing sale price” or “bid and asked prices” if appropriate because of
exchange or market procedures or can, in its sole discretion, use weighted
averages either on a daily basis or such longer period as complies with Code
Section 409A.
 
 
 
 
2

--------------------------------------------------------------------------------

 

 
5. Miscellaneous.
 
(a) Nontransferability of Option.   This option may not be sold, assigned,
transferred, pledged or otherwise encumbered by the Optionee, either voluntarily
or by operation of law, except by will or the laws of descent and distribution,
and, during the lifetime of the Optionee, this option shall be exercisable only
by the Optionee.
 
(b) Changes in Capitalization.  In the event of any stock split, reverse stock
split, stock dividend, recapitalization, combination of shares, reclassification
of shares, spin-off or other similar change in capitalization or event, or any
dividend or distribution to holders of Common Stock other than an ordinary cash
dividend, the number, class of securities and exercise price per share of the
Option shall be equitably adjusted by the Company (or substituted Options may be
granted, if applicable) in the manner determined by the Board.  Without limiting
the generality of the foregoing, in the event the Company effects a split of the
Common Stock by means of a stock dividend and the exercise price of and the
number of shares subject to the outstanding Option are adjusted as of the date
of the distribution of the dividend (rather than as of the record date for such
dividend), then if the Optionee exercises an Option between the record date and
the distribution date for such stock dividend he shall be entitled to receive,
on the distribution date, the stock dividend with respect to the shares of
Common Stock acquired upon such Option exercise, notwithstanding the fact that
such shares were not outstanding as of the close of business on the record date
for such stock dividend.
 
(c) Reorganization Event. In the event of
 
(1) any merger or consolidation of the Company with or into another entity as a
result of which all of the Common Stock of the Company is converted into or
exchanged for the right to receive cash, securities or other property or is
cancelled; or
 
(2) any transfer or disposition of all of the Common Stock of the Company for
cash, securities or other property pursuant to a share exchange or other
transaction; or
 
(3) any liquidation or dissolution of the Company, or
 
(4) any Change in Control as defined in Appendix A;
 
then the Option shall become immediately vested and exercisable.


(d) Governing Law.  The provisions of this Option shall be governed by and
interpreted in accordance with the laws of the State of Florida, excluding
choice-of-law principles of the law of such state that would require the
application of the laws of a jurisdiction other than such state.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
(e) S-8 and Similar Filings.  The Company shall promptly file a Form S-8 with
the US Securities and Exchange Commission and any other filing (such as a
reoffer prospectus) with any governmental entity, whenever requested by the
Optionee, in such form as shall permit the Optionee to sell shares acquired on
exercise of this Option without restriction under any US or other applicable
securities laws.
 
IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer.  This option shall take effect as
a sealed instrument.
 

 
China HGS Real Estate, Inc.
         
 
By:
/s/        Name: Xiaojun Zhu       Title: CEO and President          



 
 
4

--------------------------------------------------------------------------------

 


 
OPTIONEE’S ACCEPTANCE
 
The undersigned hereby accepts the foregoing Option and agrees to the terms and
conditions thereof.
 
 
 

 
Optionee:
                     
Name:
             
Address:
   

 
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
Appendix A
 
Change in Control
 


 
A “Change in Control Event” shall mean:
 
(a)           the acquisition by an individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the US Securities Exchange Act of
1934 (the “Exchange Act”)) (a “Person”) of beneficial ownership of any capital
stock of the Company if, after such acquisition, such Person beneficially owns
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) 50% or
more of either (x) the then-outstanding shares of common stock of the Company
(the “Outstanding Company Common Stock”) or (y) the combined voting power of the
then-outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (a), the following acquisitions
shall not constitute a Change in Control Event: (A) any acquisition directly
from the Company (excluding an acquisition pursuant to the exercise, conversion
or exchange of any security exercisable for, convertible into or exchangeable
for common stock or voting securities of the Company, unless the Person
exercising, converting or exchanging such security acquired such security
directly from the Company or an underwriter or agent of the Company), (B) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or (C)
any acquisition by any corporation pursuant to a Business Combination (as
defined below) which complies with clauses (x) and (y) of subsection (c) of this
definition; or
 
(b)           such time as the Continuing Directors (as defined below) do not
constitute a majority of the Board (or, if applicable, the Board of Directors of
a successor corporation to the Company),  where the term “Continuing Director”
means at any date a member of the Board (x) who was a nominated or elected
subsequent to such date by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election or whose
election to the Board was recommended or endorsed by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election; provided, however, that there shall be excluded from this clause (y)
any individual whose initial assumption of office occurred as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents, by
or on behalf of a person other than the Board; or
 
(c)           the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business
Combination, each of the following two conditions is satisfied: (x) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring corporation in such Business Combination (which shall include,
without limitation, a corporation which as a result of such transaction owns the
Company or substantially all of the Company’s assets either directly or through
one or more subsidiaries) (such resulting or acquiring corporation is referred
to herein as the “Acquiring Corporation”) in substantially the same proportions
as their ownership of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, respectively, immediately prior to such Business
Combination and (y) no Person (excluding any employee benefit plan (or related
trust) maintained or sponsored by the Company or by the Acquiring Corporation)
beneficially owns, directly or indirectly, 50% or more of the then-outstanding
shares of common stock of the Acquiring Corporation, or of the combined voting
power of the then-outstanding securities of such corporation entitled to vote
generally in the election of directors (except to the extent that such ownership
existed prior to the Business Combination); or
 
(d)           the liquidation or dissolution of the Company.
 
 
 
 
 
6
